DETAILED ACTION
The communication dated 9/13/2019 has been entered and fully considered.
Claims 1-23 are pending. Claims 13-23 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-12, drawn to an apparatus.
Group II, claim(s) 13-23, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of: a split mold insert split into a plurality of parts that are separable for ejection of the molded article, each split mold insert part having a mating face for mating with a complementary mating face of an adjacent one of the split mold insert parts, each mating face having an inner face region adjacent to a mold cavity, offset and an outer face region on an opposite side of the offset from the inner face region, having a male projecting portion with a shutoff face, the offset of each mating face terminating at the outer surface of the male projecting portion, the male projecting portion cooperates with the female receptacle to define a melt barrier, and the complementary offsets cooperate to prevent melt from passing therebetween and to guide melt towards the melt barrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Witz et al. (WO 2013/016816), hereinafter WITZ.
WITZ teaches: a split mold insert split into a plurality of parts that are separable for ejection of the molded article (WITZ teaches a neck ring (300) that comprises two halves thereof [pg. 7, lines 10-15]), each split mold insert part having a mating face for mating with a complementary mating face of an adjacent one of the split mold insert parts (WITZ teaches the neck ring comprises a first body portion (302) and a second body portion (304) and each portion has a mating face for mating with the complementary mating face of an adjacent one of the split mold parts of the ring [Figs. 3A-3B; pg. 7, lines 15-25]), each mating face having an inner face region adjacent to a mold cavity (WITZ teaches the neck ring comprises a molding surface defining a portion of a molding cavity (322) [Fig. 3A; pg. 5, lines 1-5]), offset and an outer face region on an opposite side of the offset from the inner face region ( WITZ teaches the two halves of the neck ring (300) defining therebetween a shut off face (700) [pg. 7, lines 10-15]), having a male projecting portion with a shutoff face (WITZ teaches a male projecting portion (302) with a shut off face (700) [Figs. 3A-3B; pg. 7, lines 20-26]), the offset of each mating face terminating at the outer surface of the male projecting portion (WITZ shows the offset of each mating face terminating at the outer surface of the male projecting portion [Figs. 3A-3B; Fig. 7]), the male projecting portion cooperates with the female receptacle to define a melt barrier (WITZ teaches the walls of the shut off face (700) defining the secondary vent area (310) can touch each other in order to prevent the passage of evacuated fluid (such as air, or allow it [pg. 8, lines 20-27]) and prevent the flow of molding material [pg. 8, lines 20-27]), and the complementary offsets cooperate to prevent melt from passing therebetween and to guide melt towards the melt barrier (WITZ teaches a primary vent area (308) in the neck ring is dimension for (i) allowing the passage of the evacuated fluid (such as air) from the molding cavity into the pocket groove (312) and (ii) not allowing any substantial amount of the molding material for passing therethrough [pg. 8, lines 15-20]).
During a telephone conversation with Geoffrey Gow on 5/16/2022 a provisional election was made  with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ.
Regarding claim 1, WITZ teaches: A split mold insert for defining a relief portion of a molded article (WITZ teaches a split mold for defining a relief portion of a molded article [Figs. 6-7]), comprising: a body defining a mold cavity for the relief portion of the molded article (WITZ teaches a neck ring for defining at least a portion of a neck portion and the neck ring comprises a molding surface defining a portion of a molding cavity for defining the at least a portion of the neck portion of the preform [0015]), the body having a male projecting portion with a shutoff face (WITZ teaches the neck ring (300) comprises a first body portion (302) and defined between the first body portion (302, which Examiner is interpreting as male portion) and the second body portion (304) is a shut off face (700) [Fig. 3A; 0074]), the shutoff face for selectively defining, in a molding configuration of the split mold insert, a parting line with an adjacent mold stack component (WITZ shows the shut off face (700) as a parting line with an adjacent mold stack component (304) [Figs. 3A, 3C, 3F, 6-7]) and, in a cleaning configuration of the split mold insert, a molding surface, the male projecting portion having an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (WITZ teaches in Figs. 3D and 3F, there is an apex point (334) and the apex point (334) is sized as to provide the path for evacuated fluid towards the secondary vent area (310) which preventing the flow of any substantial amount of molding material there through [0078]. WITZ further shows the male projecting portion (302) has an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (304) [Figs. 3A-3F]) to provide a melt barrier in the cleaning configuration of the split mold insert (WITZ teaches entering the mold component into a cleaning configuration, and in use, to allow passage of fluid (such as air) and to prevent passage of melt [0013]), the body being split into a plurality of split mold insert parts that are separable for ejection of the molded article (WITZ teaches the neck ring (300) comprises a first body portion (302) and a second body portion (304) [0074; Fig. 3A], which are split. It would be inherent that the portions of the split mold would be separable for ejection of the molded article.), each split mold insert part having a mating face for mating with a complementary mating face of an adjacent one of the split mold insert parts (WITZ teaches the first body portion (302) and the second body portion (304) have a mating face (700 as is the mating face) [Figs 3A-3F, 6-7; 0074]), the mating face having an inner face region adjacent to the mold cavity (WITZ shows the mating face (700) has an inner face region adjacent to the mold cavity [Figs. 6-7], which Examiner is interpreting the inner face region as the surface region closest to the cavity until the venting structure (306) [Figs. 3A-3E]), an offset (WITZ teaches a venting structure (306), which Examiner is interpreting as an offset [0074; Fig. 3A]), and an outer face region on an opposite side of the offset from the inner face region (WITZ shows an outer face region, which Examiner is interpreting the outer face region as the surface region farthest from the cavity and begins at the venting structure [Fig. 3A; 0074]), wherein the offset terminates at the outer surface of the male projecting portion (WITZ shows the venting structure (306) terminates at the outer surface of the first body portion [Fig. 3A-3B]), wherein at least a part of the inner face region terminates at the shutoff face of the male projecting portion (WITZ shows the inner face region terminates at the shutoff face (700) of the male projecting portion (302) [Fig. 3B; 0074]), and wherein the offset of the split mold insert part is configured to cooperate with the offset of the adjacent one of the split mold insert parts to prevent melt from passing between the offsets and to guide melt towards the melt barrier (WITZ teaches the primary vent area (308) and the secondary vent area (310) touch the shut off face (700) in order to prevent the flow of molding material [0077; 0074]).
Regarding claim 3, WITZ teaches: therein the offset is orthogonal to each of the planes occupied by the inner face region and the outer face region respectively (WITZ shows the venting structure (306) has an orthogonal face to the inner and outer face region [Fig. 3B]).
Regarding claim 4, WITZ teaches: wherein the offset has a first portion that is substantially parallel to an axis of the split mold insert part and a second portion that diverges from the axis towards the outer surface of the male projecting portion (WITZ shows the venting structure (306) has a substantially parallel axis to the insert part (310) and a second portion (306) that diverges from the axis towards the outer surface of the male projecting portion (302) [Figs. 3A-3B]).
Regarding claim 5, WITZ teaches: wherein the second portion of the offset is substantially orthogonal to the first portion of the offset (WITZ shows the second portion (306) is orthogonal to the first portion (310) of the offset [Fig. 3B]).
Regarding claim 6, WITZ teaches: wherein the second portion of the offset of the split mold insert part is at least partially curved (WITZ shows the offset (516) of the split mold part can be curved [Fig. 5]).
Regarding claim 7, WITZ teaches: wherein the offset of the split mold insert part is substantially J-shaped (WITZ shows the whole venting structure is j-shaped [Fig. 3B]).
Regarding claim 8, WITZ teaches: wherein the offsets of the complementary mating faces overlap with one another and define a gap therebetween (WITZ teaches a primary vent area (308) and a secondary vent area (310) and they can define a gap there between [0074; 0077]), the gap being substantially constant regardless of whether the split mold insert is in the cleaning configuration or in a molding configuration (WITZ teaches the gap is there when in the cleaning configuration [0117; 0121]. WITZ teaches the gap is there in the molding configuration as well [0168]), the gap defining a vent permitting passage of gas, but preventing passage of melt, therethrough (WITZ teaches the gap allows for the flow of evacuated fluid (such as air) but prevents passage of the molding material [0077]).
Regarding claim 9, WITZ teaches: wherein the male projecting the portion of the split mold insert is tapered (WITZ shows in a different embodiment that the male projecting portion (504) is tapered [Fig. 5; 0105]).
Regarding claim 12, WITZ teaches: wherein the plurality of split mold insert parts is a pair of split mold insert halves (WITZ teaches the first body portion (302) and the second body portion (304) are embodied in a first neck ring half and a second neck ring half [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, in view of Bradshaw et al. (WO 2016/149800), hereinafter BRADSHAW.
Regarding claim 2, WITZ teaches all of the limitations as stated above, but is silent as to: wherein the inner and outer face regions occupy different planes. In the same field of endeavor, split molds, BRADSHAW shows the inner region and the outer region are on different planes [Fig. 18]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ, by having the inner region and outer region on different planes, as suggested by BRADSHAW, in order to form a vent to prevent passage of any substantial amount of melt therethrough [pg. 22, lines 5-10].
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, in view of Papa et al. (U.S. PGPUB 2013/0142902), hereinafter PAPA.
Regarding claim 10, WITZ teaches all of the limitations as stated above, including: wherein the outer surface of the male projecting portion is frustoconical (WITZ shows the male projecting portion (302) is frustoconical [Figs. 6-7]), but is silent as to: wherein the offset terminates at the frustoconical outer surface. In the same field of endeavor, split molds, PAPA teaches a split line vent (110), Examiner interpreting as offset) that terminates at the frustoconical outer surface [Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ, by having the offset terminate at the frustoconical outer surface, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038]. 
Regarding claim 11, WITZ teaches all of the limitations as stated above, including: wherein the shutoff face of the male projecting portion is annular and has a rounded peripheral edge (WITZ shows the shutoff face (700) has a rounded peripheral edge [Fig. 3B]), wherein the male projecting portion has a flared base (WITZ shows the first and second body portions have a flared based [Figs. 6-7]), but is silent as to the offset terminates between the edge of the male projection portion and the base of the male projecting portion. In the same field of endeavor, split molds, PAPA teaches a split vent (159) that terminates between the molding face (158) and the base of the male projecting portion [Fig. 3B; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ, by having the offset terminate between the edge and bottom of the male projecting portion, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748